USDC IN/ND case 1:19-cr-00100-DRL-SLC document 162 filed 04/27/21 page 1 of 1


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION


 UNITED STATES OF AMERICA,

                        Plaintiff,

         v.                                                CAUSE NO. 1:19-CR-100 DRL-SLC

 BRIAN NORDAN,

                        Defendant.

                                              ORDER

       The court has reviewed the findings and recommendation of Magistrate Judge Susan Collins

filed April 12, 2021. On April 12, 2021, Brian Nordan pleaded guilty to count 8 of the 13-count

indictment—charging him with wire fraud in violation of 18 U.S.C. § 1343. Per the plea agreement,

the government agrees to dismiss counts 1-7 and 9-13 of the indictment at the time of sentencing. No

party objected, and the time to object has passed. The court now adopts the findings and

recommendation in their entirety. Subject to this court’s consideration of any plea agreement or

binding terms pursuant to Federal Rule of Criminal Procedure 11(c), the plea of guilty to this offense

as charged in the indictment is hereby accepted, and the defendant is adjudged guilty of this offense.

       SO ORDERED.
       April 27, 2021                                  s/ Damon R. Leichty
                                                       Judge, United States District Court
